Citation Nr: 0838819	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  04-34 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel
INTRODUCTION

The veteran had active service from August 1955 to October 
1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

A Travel Board hearing in front of the undersigned Veterans 
Law judge was held in August 2006.  A transcript of the 
hearing has been associated with the claim file.

In March 2007 the Board denied the veteran's claims.

In May 2008 the United States Court of Appeals for Veterans 
Claims, pursuant to a Joint Motion for Remand of April 1008, 
set aside the Board's decision and remanded the case for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  The VCAA also requires that VA 
afford a veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

The veteran is claiming service connection for asthma as due 
to asbestos exposure and PTSD.  He alleges that he worked as 
a firefighter in the Crash Crew at Lakehurst Naval Air 
Station (NAS) in 1956.  

The Board notes that the veteran's DD-214 does not list his 
specialty as a firefighter.  However, service personnel 
records list several job classifications during 1956 
including a primary code classification of 0009-86, and then 
advancement to AN-0062-64.  The AOJ should confirm what job 
is related to these job codes in order to verify if any of 
these job codes relate to a fireman specialty.

Furthermore, through statements and testimony at the RO 
hearing of October 2005 and at the Travel Board hearing of 
August 2006 the veteran alleges that his PTSD stems from his 
time in service when he worked as a fireman and witnessed two 
fire trucks exploding while trying to put out a big forest 
fire, and a second incident when during firefighting training 
he saw a fellow servicemember killed and another get his head 
run over by the fire truck.  At the RO hearing and in 
statements the veteran has stated that during the summer of 
1956 while he was assigned to the Crash Crew at Lakehurst NAS 
and was working as a fireman at the Lakehurst NAS he 
witnessed several comrades be seriously injured including one 
death.  He also stated that while he could not remember the 
name of the fellow sailor who was killed, he recalled him 
being from West Virginia.  He also testified that a man named 
R.G. was severely injured.  Furthermore, at the Travel Board 
hearing of August 2006 and in a statement associated with the 
VA Form 9 of August 2004, the veteran provided names and 
ranks of several fellow sailors who worked with him in the 
Crash Crew in the summer of 1956.  He further described his 
involvement in fighting a massive forest fire in August 1956 
that resulted in the death of an officer.  

Finally, the Board also notes that VA outpatient treatment 
records dated between August 2000 and March 2006 note a 
diagnosis of PTSD.  When more fully evaluated in December 
2005 the diagnosis was mood disorder.  When seen in January 
2006, there was an assessment to rule out PTSD.  The examiner 
specifically noted that the veteran did not seem to meet the 
full criteria for PTSD.  As there is evidence of a diagnosis 
of PTSD as well as an assessment that the veteran does not 
have PTSD, a VA examination is needed to confirm the 
diagnosis of PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the U.S. 
Army and Joint Services Records 
Research Center (JSRRC) and request 
confirmation of what job is related to 
job codes 0009-86 and AN-0062-64.

2.  The AOJ should attempt to 
corroborate the claimed stressors of an 
accident in the summer of 1956 
involving the Crash Crew at Lakehurst 
Naval Air Station (NAS) which resulted 
in the death of an airman from West 
Virginia and in R.G. being severely 
injured; and, the claimed massive 
forest fire during August 1956 which 
resulted in the death of an officer.  
The AOJ should contact the U.S. Army 
and JSRRC and the Lakehurst NAS staff 
in order to verify the claimed 
stressors.  The Board notes that the 
veteran provided a detailed list of 
names of members of the Crash Crew 
during the summer of 1956 in a letter 
accompanying the VA Form 9 of August 
2004.  The AOJ should confirm whether 
these individuals were part of the 
Crash Crew of 1956 at Lakehurst NAS and 
whether any of them were injured in the 
accident of the summer of 1956 or the 
forest fire of August 1956.  

3.  After the development above is 
completed, the veteran should be 
scheduled for a VA psychiatric 
examination in order to determine the 
nature and etiology of any psychiatric 
disorder(s) found present to include 
post-traumatic stress disorder, and, if 
so, whether it is/they are related to 
any stressor which may be verified as 
the result of the requested 
development.  The examiner should be 
provided the veteran's claims folder.  
The diagnosis should be in accordance 
with the American Psychiatric 
Association's: Diagnostic and 
Statistical Manual of Mental Disorders-
IV.  All necessary special studies or 
tests, including appropriate 
psychological testing and evaluation, 
should be accomplished.

The examiner must express an opinion as 
to whether the veteran meets the 
criteria for post-traumatic stress 
disorder contained in DSM-IV, and if he 
meets such criteria, whether post-
traumatic stress disorder can be related 
to the any stressor which may be 
corroborated.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
The examiner must annotate the report 
that the claims file was in fact made 
available for review and pertinent 
documents therein were reviewed in 
conjunction with the preparation of the 
examination report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




